G. BARRY ANDERSON, Justice
(concurring).
I join with the majority, as I believe the result in this case is dictated by Chambers v. State, 831 N.W.2d 311 (Minn.2013), and Roman Nose has not presented any compelling reason for overruling that decision. In Chambers, we analyzed the retroactivity of Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012) using the standard for retroactivity laid out in Teague v. Lane, 489 U.S. 288, 311, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989).1 Although I joined Chambers, and I join the majority today, I write separately because it is my view that the Miller retroactivity analysis fits awkwardly, at best, in the Teague framework, and those tensions are also present in the case we decide today.
First, the rule announced in Miller has characteristics of both a substantive and a procedural rule. The primary distinction between retroactive and non-retroactive rules under Teague is whether the rule is procedural or substantive. 489 U.S. at 311, 109 S.Ct. 1060. But Teague does not address what should be done with rules that do not fit neatly into either of these boxes, and the Miller rule is one such case.2 Many retroactivity decisions deal *203with issues that are clearly procedural, such as the types of admissible evidence3 or whether certain decisions should be made by a judge as opposed to a jury.4 But Miller holds that mandatory LWOR for juveniles constitutes cruel and unusual punishment, — U.S. at -, 182 S.Ct. at 2469, and this seems close to prohibiting a certain type of punishment for a class of individuals, which is a hallmark’of a substantive decision. See Schriro v. Summerlin, 542 U.S. 348, 851-52, 124 S.Ct. 2519, 159 L.Ed.2d 442 (2004) (noting that a rule is substantive if it places particular conduct or persons covered by the statute beyond the State’s power to punish). Miller also potentially introduces a new element, age, into our sentencing structures, with the result that Minnesota’s sentencing statute mandating LWOR must now be read as beginning with an implicit additional condition of “If the defendant is over 18.” This is another indication that Miller may be a substantive rule. See Schriro, 542 U.S. at 354, 124 S.Ct. 2519 (“A decision that modifies the elements of an offense is normally substantive rather than procedural.”).
But Miller also has procedural elements, as it can be viewed as simply adding one step, the consideration of mitigating factors related to age, to the process of sentencing juveniles who would otherwise be sentenced to LWOR. And although Miller suggests that LWOR will rarely be an appropriate sentence for a juvenile, it did not prohibit this type of sentence, which is a strong indication that Miller is a procedural decision. Put another way, I generally agree with the majority in Chambers and the majority in our decision today that the better argument, based on the current state of the law, is that the Miller rule is procedural. But the mixed nature of the analysis makes this outcome far from certain, and given the consequences, very troubling.
Second, although I am skeptical of the wisdom of the Miller approach to juvenile LWOR sentences, I leave the analysis and criticism of Miller to others. Instead, it is worth noting that as a result of Miller, there is a legislative and public policy component to what unfolds next, and it is appropriate to defer, at least in the first instance, to the policy-making branch. It is to the Legislature we look first to decide whether juvenile LWOR sentences will continue, whether they will be retroactive for those already sentenced, and what type of sentencing requirements and proce*204dures will be enacted to deal with the mandates of Miller.
Finally, it is important to recognize that the effect of Miller, aggravated by varying judicial decisions on the issue of retroactivity, is a significant disparity in outcome for individuals in a similarly situated class. Put more bluntly, some defendants, after decades of incarceration, will have at least an opportunity for release, and others will certainly die in prison. And that difference is driven not by traditional sentencing considerations (e.g., the severity of the offense),5 but only by the date of the offense or by the state of residence.6
Because I conclude, based on the current state of the law, that a compelling reason has not been advanced to overrule Chambers, I concur in the majority opinion.

. The arguments in Chambers and, to a lesser extent in the case today, largely focused on the Teague retroactivity standard and did not extend to, for example, any claims that may exist for postconviction relief under the Minnesota Constitution. Those arguments are left for another day.


. My concern about the difficulty in classifying Miller as either substantive or procedural *203was recently echoed by the Nebraska Supreme Court. The court stated, "Under the Teague/Schriro retroactivity analysis, the distinction between substance and procedure is important. But how the rule announced in Miller should be categorized is difficult, because it does not neatly fall into the existing definitions of either a procedural rule or a substantive rule.” State v. Mantich, 287 Neb. 320, 842 N.W.2d 716, 729 (2014). The Nebraska court, concluding that "the rule announced in Miller is more substantive than procedural,” applied Miller retroactively. Id. at 731.


. See e.g., Whorton v. Bockting, 549 U.S. 406, 421, 127 S.Ct. 1173, 167 L.Ed.2d 1 (2007) (concluding that the new procedural rule in Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), involving the admissibility of testimonial evidence, was not a watershed rule and, therefore, does not apply retroactively); Butler v. McKellar, 494 U.S. 407, 415-16, 110 S.Ct. 1212, 108 L.Ed.2d 347 (1990) (concluding that a new rule declaring certain statements inadmissible under the Fifth Amendment did not apply retroactively).


. See Schriro v. Summerlin, 542 U.S. 348, 353, 124 S.Ct. 2519, 159 L.Ed.2d 442 (2004) (noting that "[r]ules that allocate decision-making authority ... are prototypical procedural rules" and concluding that a rule requiring a finding of an aggravating factor by a jury instead of a judge was not retroactive).


. It is undisputed that the defendants seeking a retroactive application of Miller, as well as those to whom Miller has already been applied, have committed extremely serious, heinous crimes.


. Several states have applied Miller to cases on collateral review. See State v. Ragland, 836 N.W.2d 107, 117 (Iowa 2013) (concluding Miller applies retroactively as a substantive rule); Diatchenko v. Dist. Attorney for Suffolk Dist., 466 Mass. 655, 1 N.E.3d 270, 281 (2013) (same); Jones v. State, 122 So.3d 698, 703 (Miss.2013) (same); Mantich, 842 N.W.2d at 731 (concluding that the rule in Miller is more substantive than procedural, and so it should apply retroactively). Thus, it is not only defendants whose cases were not final at the time Miller was announced that receive the protections of Miller, but also defendants who were sentenced in these states.